--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


* THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITEIS EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT OT SELECTED PORTIONS OF THIS
EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS
EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS
ARE INDICATED BY “[**REDACTED**]”.
 
OMNIBUS AGREEMENT
 
This Omnibus Agreement (“Agreement”), entered into as of the 10th day of March,
2011, is by and between Seminole Energy Services, L.L.C., an Oklahoma limited
liability company (“SES”), Seminole Gas Company, L.L.C., an Oklahoma limited
liability company (“SGC”), Magnum Hunter Resources Corporation, a Delaware
corporation (“MHR”), NGAS Production Co., a Kentucky corporation (formerly known
as Daugherty Petroleum, Inc.) (“NPC”), NGAS Gathering, LLC, a Kentucky limited
liability company (“NGL”), NGAS Gathering II, LLC, a Kentucky limited liability
company (“NNG”), and NGAS Resources, Inc., a British Columbia
corporation (“NGAS”).  Each of the companies executing this Amendment may be
referred to herein as a “Party,” and they may be collectively referred to herein
as the “Parties”.


RECITALS
 
A.           WHEREAS, SES, NGL, NPC, and NNG entered into that certain Asset
Purchase Agreement, dated as of May 11, 2009, as amended (as amended, the
“APA”), pursuant to which NGL and NPC (i) sold and conveyed an undivided fifty
percent (50%) interest in the gathering systems and related assets described
therein (the “Gathering Assets”) to SES’s wholly-owned subsidiary, SGC; and (ii)
contributed an undivided fifty percent (50%) interest in the Gathering Assets to
NNG (SGC and NNG are sometimes collectively referred to herein as the “Gathering
Asset Owners”); and
 
B.           WHEREAS, pursuant to that certain Option Agreement, dated as of
July 15, 2009, SES acquired all of the membership interests in NNG (the “NNG
Membership Interests”); and
 
C.           WHEREAS, as partial payment for the NNG Membership Interests, SES,
as Obligor, executed and delivered to NPC, as Payee, that certain NGAS Option
Promissory Note, dated August 17, 2009 (the “Note”); and
 
D.           WHEREAS, in connection with the purchase and sale of the Gathering
Assets, the Parties entered into certain agreements, including the following
(collectively, the “Applicable Agreements”):
 
1.           Gas Gathering Agreement between NNG, SGC and SES, dated effective
July 15, 2009 (as amended, the “Gathering Agreement”);
 
 
1

--------------------------------------------------------------------------------

 
 
2.           DPI Operating and Maintenance Agreement between SES and NPC, dated
July 15, 2009 (as amended, the “NPC Operating Agreement”);
 
3.           SES Operating and Maintenance Agreement between SES, as Contract
Operator, and SGC and NNG, dated July 15, 2009 (as amended, the “SES Operating
Agreement”);
 
4.           Base Contract for Sale and Purchase of Natural Gas between SES and
NPC, dated July 15, 2009 (together with the special provisions thereto, as
amended, the “NAESB Purchase Agreement”); and
 
5.           Master Netting and Setoff Agreement among SES, SGC, NPC, NNG, and
NGL, dated July 15, 2009 (as amended, the “Netting Agreement”).
 
E.           WHEREAS, MHR and NGAS have entered into that certain Arrangement
Agreement, dated December 23, 2010 (“Arrangement Agreement”), pursuant to which
MHR has agreed to purchase all of the shares of NGAS (the “NGAS Acquisition”).
 
F.           WHEREAS, in connection with the NGAS Acquisition, effective as of
the Effective Date, the Parties have entered into amendments of certain of the
Applicable Agreements (collectively, the “Amendments”), as follows:  (i) First
Amendment of Master Netting Agreement in the form attached as Exhibit A hereto;
(ii) Second Amendment of Gas Gathering Agreement in the form attached as Exhibit
B hereto; (iii) First Amendment to DPI Operating and Maintenance Agreement in
the form attached as Exhibit C hereto; (iv) First Amendment to SES Operating and
Maintenance Agreement in the form attached as Exhibit D hereto; and (v) First
Amendment to NAESB Purchase Agreement in the form attached as Exhibit E hereto.
 
G.           WHEREAS, also in connection with the NGAS Acquisition, the Parties
desire to enter into the additional agreements set out herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:


1.
Certain Definitions.  As used herein, the following words and terms shall have
the meanings indicated:

 
 
a.
“Affiliates” has the meaning set forth in the NAESB Purchase Agreement.

 
 
b.
“Claims” means all direct or indirect, demands, claims, notices of violation,
actions, causes of action, suits, proceedings, judgments, assessments, damages,
deficiencies, taxes, penalties, fines, liabilities, payments, charges, costs,
and expenses of any kind or character, (whether known or unknown, accrued,
absolute, contingent, or otherwise), including, without limitation, penalties
and interest on any amount payable as a result of any of the foregoing, any
legal or other costs and expenses incurred in connection with investigating or
defending any Claim, and all amounts paid in settlement of any Claim.

 
 
2

--------------------------------------------------------------------------------

 
 
 
c.
“Closing” has the meaning set forth in the Arrangement Agreement.

 
 
d.
“Closing Date” means the date on which Closing occurs.

 
 
e.
“Effective Date” means the first day of the month following the date on which
Closing occurs, so long as Closing occurs on or before April 15, 2011.  In the
event Closing occurs after April 15, 2011, the Effective Date shall be the
Closing Date.

 
 
f.
“Gathering Fees” has the meaning set forth in the Gathering Agreement, as
amended.

 
 
g.
“Marcellus Gas Processing Plant” means MHR’s planned Marcellus midstream gas
processing plant, as more fully described in Exhibit F-1.

 
 
h.
“MHR Entities” means, collectively, MHR, NGAS, NPC and NGL.

 
 
i.
“NGAS Lender Group” means the “Lenders” as defined in, and pursuant to, that
certain Amended and Restated Credit Agreement, dated May 30, 2008, between NGAS,
as Borrower, and Key Bank National Association as Administrative Agent for the
Lenders and the Lenders Party thereto, as amended.

 
 
j.
“Seminole Agreements” means any of the Applicable Agreements pursuant to which
at least one of the MHR Entities is not a party thereto, including, the
Gathering Agreement and the SES Operating Agreement.

 
 
k.
“Seminole Parties” means SES, SGC and NNG, collectively.

 
2.
Amendments.  Simultaneously and concurrently with the execution of this
Agreement, the Parties shall enter into and execute the Amendments which shall
be effective as of the Effective Date.

 
3.
Applicable Agreements.  Each of the Seminole Parties hereby agrees that after
the date hereof and for so long after the Closing Date as MHR continues to own,
directly or indirectly, fifty percent (50%) or more of the voting shares or
other equity interests of each of the other MHR Entities unless any of the MHR
Entities are liquidated or reorganized into an Affiliate of MHR, no modification
or amendment will be made to any of the Seminole Agreements, except as
contemplated by the Amendments, without the prior written consent of MHR, which
may not be unreasonably withheld.  In the event that the Seminole Parties make
any modification or amendment to the Seminole Agreements without MHR’s prior
written consent, the MHR Entities shall be entitled to terminate all (but not
less than all) of the Applicable Agreements to which any MHR Entity is a party,
without penalty, notwithstanding any contrary provision in the Applicable
Agreements.  MHR shall also be entitled to specific performance and injunctive
relief or any other legal or equitable relief as a remedy for any such breach.

 
 
3

--------------------------------------------------------------------------------

 
 
4.
Cash Consideration.

 
 
a.
As additional consideration for the Seminole Parties’ entry into the Amendments,
at and subject to the occurrence of the Closing, MHR shall pay SES the sum of
Ten Million Two Hundred Seventy Five Thousand Dollars ($10,275,000.00) (the
“Additional Cash Consideration”).  The Additional Cash Consideration shall be
payable, at MHR’s sole discretion, in cash or shares of restricted common stock
of MHR (the “Common Stock”), or any combination thereof.  MHR shall notify the
Seminole Parties at least three (3) business days prior to the Closing Date of
the portion of the Additional Cash Consideration, if any, to be paid in cash,
and the portion of the Additional Cash Consideration, if any, to be paid in
shares of Common Stock.  In the event MHR elects to pay all or any portion of
the Additional Cash Consideration in shares of Common Stock, such stock shall be
valued as of the volume weighted average price of the ordinary shares of MHR
Common Stock as traded on the New York Stock Exchange (“NYSE”) over the period
of twenty (20) consecutive trading days ending on the trading day preceding the
Closing Date.

 
 
b.
Promptly after the Closing, MHR shall file a resale registration statement (the
“Resale Registration Statement”) covering the shares of Common Stock issued to
SES as satisfaction of the Additional Cash Consideration.  MHR shall use
commercially reasonable efforts to cause the Resale Registration Statement to be
declared effective by the Securities and Exchange Commission (the “SEC”) as
promptly as practicable thereafter.  MHR shall keep the Resale Registration
Statement effective until the earlier to occur of the following events: (i) the
Seminole Parties have transferred or sold to third parties all of the shares of
Common Stock issued as satisfaction of the Additional Cash Consideration or (ii)
the 180th day following the Closing Date.

 
 
c.
SES represents and warrants to MHR that the statements and matters set out in
this Section 4(c) are true and correct as of the date hereof and as of the
Closing Date:

 
 
i.
Investment Intent:  SES is acquiring the Common Stock for its own account and
not with a view to the sale or distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”), the rules and
regulations thereunder, any applicable state blue sky laws, or any other
securities laws. SES acknowledges that such Common Stock has not been registered
under the Securities Act or laws and that the following legend may be placed on
such Common Stock:

 
THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED UNLESS THE ISSUER RECEIVES AN OPINION OF COUNSEL
(WHICH OPINION AND COUNSEL ARE REASONABLY SATISFACTORY TO THE ISSUER) TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT AND LAWS OR AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE.
 
 
4

--------------------------------------------------------------------------------

 
 
 
ii.
Independent Investigation.  SES is (or its advisor is) experienced and
knowledgeable in the oil and gas business and aware of the risks of that
business, including the risks relating to an investment in Common Stock of
MHR.  SES has conducted its own independent review and analysis of MHR and such
Common Stock and acknowledges that SES has satisfactory access to information
about MHR.  In entering into this Agreement, SES has relied solely upon its own
investigation and analysis and the representations, warranties and covenants of
MHR as set forth in this Agreement, and SES:

 
 
1)
acknowledges and agrees that SES has not been induced by and has not relied upon
any representations, warranties or statements, whether express or implied, made
by MHR or any of its directors, officers, shareholders, employees, affiliates,
controlling persons, agents, advisors or representatives that are not expressly
set forth in this Agreement or the Applicable Agreements, whether or not any
such representations, warranties or statements were made in writing or orally;
and

 
 
2)
acknowledges and agrees that neither MHR nor any of its directors, officers,
shareholders, employees, affiliates, controlling persons, agents, advisors or
representatives make or have made any representation or warranty, either express
or implied, as to the accuracy or completeness of any of the information
provided to SES or its directors, officers, employees, affiliates, controlling
persons, agents or representatives.

 
5.
Note Receivable.

 
 
a.
Subject to receipt of the consent of the NGAS Lender Group (the “Lender
Consent”), which NGAS shall use commercially reasonable efforts to obtain, but
at no cost or expense to NGAS, NPC shall defer all payments of principal and
interest due under the Note with respect to the period between January 1, 2011
through the earlier of the (i) Closing Date or (ii) Termination Event (as
defined in Section 10 herein) (the “Deferral Period”) (such deferred principal
and interest being referred to herein as the “Deferred Amount”).  In the event
the Lender Consent is not obtained prior to Closing, then within one (1)
business day following the Closing Date, NPC shall reimburse SES, by wire
transfer of immediately available funds, for all amounts paid by SES under the
Note during the Deferral Period.  At and subject to the occurrence of Closing,
NPC shall cancel, and forgive any and all outstanding amounts under, the Note.

 
 
5

--------------------------------------------------------------------------------

 
 
 
b.
If a Termination Event occurs, then the entire Deferred Amount shall be paid by
SES to NPC by wire transfer of immediately available funds within two (2)
business days after such event.

 
6.
Drilling Commitment.

 
 
a.
Subject to the occurrence of Closing, MHR and NGAS agree that they shall cause
MHR, NPC and their respective Affiliates, to spend, in the aggregate, a minimum
of $20 million (net of general, administrative, and supervision costs) during
the remainder of calendar year 2011 subsequent to Closing and a minimum of $20
million (net of general, administrative, and supervision costs) during calendar
year 2012 on commencing drilling and the actual completing of new horizontal gas
wells during each such calendar year, on the Committed Reserve Area, as defined
in the NAESB Purchase Agreement (including operations to rework, sidetrack,
deepen, recomplete or plug back such new horizontal gas wells) (“New Well
Drilling Expenditures”).  In the event drilling commences on a new horizontal
gas well in either calendar year 2011 or calendar year 2012 and such well is
actually completed in the first sixty (60) days of calendar year 2012 or the
first forty-five (45) days of calendar year 2013, the costs of the actual
drilling and completing of such well shall be credited to the minimum of the
applicable calendar year and captured in the applicable Annual Statement
described below.  Further, credit against the 2011 minimum will also be provided
for the cost of the actual drilling and completing of new horizontal gas wells
by MHR, NPC and their respective Affiliates during calendar year 2011, but prior
to Closing, where the drilling activity on a well commenced on or after January
1, 2011 and where prior to Closing SES receives a schedule and supporting
documentation (including, but not limited to third party invoices), together
with a certification by an authorized officer, of the actual out of pocket costs
for drilling and completing of such new horizontal gas as of Closing.  For the
avoidance of doubt and notwithstanding the completion date, in no event shall
such new horizontal gas wells be considered “Existing Wells” as such term
defined in the Gathering Agreement.

 
 
b.
Within ninety (90) days after the end of calendar year 2011 and seventy-five
(75) days after the end of calendar year 2012, MHR shall provide SES with a
statement of the total New Well Drilling Expenditures by MHR, NPC and its
Affiliates during such year (“Annual Statement”).  For each year in which such
New Well Drilling Expenditures are less than $20 million, within ninety (90)
days after the end of calendar year 2011 and seventy-five (75) days after the
end of calendar year 2012, MHR shall pay to SES, by wire transfer of immediately
available funds, as the Seminole Parties’ sole and exclusive remedy, an amount
equal to the product of (i) the difference between $20 million and actual New
Well Drilling Expenditures during such year and (ii) fifteen percent (15.0%).

 
 
c.
MHR shall, for two (2) years after the end of each such calendar year, maintain
records and other evidence sufficient to accurately and properly reflect the New
Well Drilling Expenditures.  Upon not less than five (5) business days’ prior
notice to MHR, SES and its representative shall have access to such records in
the applicable offices of MHR or its affiliates during MHR’s normal business
hours, including the right to make copies thereof at SES’s expense, for the
purpose of auditing and verifying the accuracy of any Annual Statement.  Any
such audits performed by or on behalf of SES shall be at SES’s sole cost and
expense.

 
 
6

--------------------------------------------------------------------------------

 
 
7.
Purchase Option.

 
 
a.
Plant Ownership.  As of the date of the execution of this Agreement, MHR owns
one hundred percent (100%) of the rights to the Marcellus Gas Processing Plant
when such Plant is constructed, delivered and placed into service.  As of the
date of this Agreement, no site has been selected for the Marcellus Gas
Processing Plant or such other equipment and appurtenances used or obtained in
connection therewith, no arrangements for natural gas liquids storage and
logistics have been finalized, and no interconnection with a downstream
pipeline(s) for takeaway of residue natural gas has been finalized.

 
 
b.
Purchase Option.  MHR hereby grants to SES the option to purchase an undivided
fifty percent (50%) interest in the Marcellus Gas Processing Plant (the
“Option”).  The Option shall expire at 5:00 pm Central Time on April 15, 2011
(the “Option Termination Date”).  No less than five (5) business days prior to
the Option Termination Date, MHR shall deliver to SES a draft settlement
statement setting out the fee (the “Option Fee”) which shall be an amount equal
to 50% of the actual out of pocket costs and expenses incurred by MHR or its
Affiliates as of that date, directly relating to the acquisition, construction,
design and installation of the Marcellus Gas Processing Plant, including,
without limitation, land acquisition costs, associated equipment costs, broker’s
fees, consultant fees, design costs, and engineering, procurement, installation
and construction costs (collectively, “Plant Costs”); provided, that in no
event, shall the foregoing actual out of pocket costs and expenses, including,
but not limited to land acquisition costs, include any costs associated with the
acquisition of any mineral interests.  Within five (5) business day following
execution of this Agreement, MHR shall provide SES a preliminary draft
settlement statement setting forth the estimated Option Fee, including the Plant
Costs incurred as of the execution of this Agreement.  In the event SES elects,
in its sole discretion, not to exercise the Option, then MHR shall pay to SES
$300,000.00 by wire transfer in immediately available funds within ten (10)
business days following the earlier of (i) receipt by MHR of written notice of
such election or (ii) the Option Termination Date; provided, however, MHR shall
not be obligated to make such $300,000.00 payment unless and until either (a)
the Closing Date or (b) a Termination Event (as defined in Section 10 hereof)
shall have occurred due to a material breach of MHR's representations and
warranties or covenants under the Arrangement Agreement.

 
 
7

--------------------------------------------------------------------------------

 
 
 
c.
Option Exercise.  SES may exercise the Option (i) if SES and MHR have agreed in
writing on the principal terms of an operating and ownership agreement, which
will address the parties’ respective rights, obligations, liabilities and duties
with regard to the operation and ownership of the Marcellus Gas Processing Plant
and pursuant to the general terms described below (the “Joint Plant Agreement”)
and (ii) by giving MHR written notice of exercise of the Option prior to the
Option Termination Date.  In the event SES exercises the Option, closing with
respect thereto (the “Option Closing”) shall be subject to the occurrence of the
Closing and shall occur at the offices of MHR, 777 Post Oak Blvd., Suite 650,
Houston, Texas 77056 on the later to occur of (i) the Closing Date; or (ii) a
mutually agreed date and time within five (5) business days following SES’s
exercise of the Option.  At the Option Closing, (i) MHR shall provide a revised
settlement statement setting out the Option Fee which shall be an amount equal
to 50% of the Plant Costs incurred through the Option Closing, (ii) SES shall
deliver to MHR such Option Fee by wire transfer of immediately available funds,
(iii) MHR shall deliver to SES an assignment, bill of sale and conveyance
assigning to SES or its designee an undivided fifty percent (50%) interest in
the Marcellus Gas Processing Plant, together with all real property, equipment,
fixtures, facilities and other property, whether real, personal or mixed, used
or held for use in connection therewith, such assignment to be substantially in
the form attached hereto as Exhibit G., and (iv) MHR and SGC shall enter into
the Joint Plant Agreement.  MHR shall warrant title to the assigned interest to
be free of liens, claims and encumbrances arising by, through or under MHR, but
not otherwise, but SES shall have full rights of substitution and subrogation
into fifty percent (50%) of all warranties previously given to MHR with respect
to the Marcellus Gas Processing Plant.  The Joint Plant Agreement shall (i)
designate MHR or one of its Affiliates as operator of the Marcellus Gas
Processing Plant (ii) provide that MHR shall have sole discretion in making
decisions concerning all material matters related to the Marcellus Gas
Processing Plant, including but not limited to selecting the site location,
plant design, natural gas liquids storage and logistics, and downstream pipeline
interconnections, although MHR will consider SES’s input in making decisions on
such matters, and (iii) provide that SES shall bear 50% of the Plant Costs
incurred after the Option Closing.

 
 
d.
Due Diligence.  During the period between the date hereof and the Option
Termination Date (the “Due Diligence Period”), MHR shall afford to SES and its
authorized representatives reasonable access during MHR’s normal business hours
to MHR’s personnel and all books and records of MHR relating to the Marcellus
Gas Processing Plant (the “Plant Records”), including, without limitation, land
and title record plats, engineering and feasibility studies, reports and plans,
design specifications, piping and instrumentation diagrams, mechanical records,
permitting, environmental, construction, and the other books and records
described in Exhibit F-2 attached hereto, only to the extent the Plant Records
have been prepared by or provided to MHR, including the right to make copies
thereof, in order for SES to evaluate whether to exercise the Option.  If SES
does not exercise the Option for any reason, it shall return all Plant Records
to MHR within three (3) days of the Option Termination Date.  In addition,
subject to MHR’s access rights, MHR shall grant SES, to the extent permitted,
access to the Marcellus Gas Processing Plant in order that SES may conduct an
in-person inspection thereof.  SES may not, without the prior written consent of
MHR, conduct any borings or any other invasive tests or examinations with
respect to the Marcellus Gas Processing Plant.  SES shall provide MHR at least
forty-eight (48) hours’ prior notice of any such inspection, and MHR’s
representative(s) shall have the right to witness all such inspections.

 
 
8

--------------------------------------------------------------------------------

 
 
 
e.
Indemnification.  SES SHALL RELEASE and INDEMNIFY and SHALL DEFEND AND HOLD
HARMLESS MHR and its affiliates and their respective employees, agents,
representatives, contractors, successors, and assigns from and against any and
all Claims arising from SES’s pre-Closing inspection of the Marcellus Gas
Processing Plant, including Claims for personal injuries to or death of any
person or damage to the property of any person, except to the extent such Claims
arise from the gross negligence or willful misconduct of MHR or its employees,
agents, representatives, contractors, or consultants.

 
8.
Non-Economic Conditions; Termination.  For purposes of this Agreement, a
“Non-Economic Condition” shall be deemed to exist if over any one year period
after the Effective Date the actual and documented operating expenses (excluding
overhead, except for overhead to SES by NPC charged under the NPC Operating
Agreement) incurred by the Gathering Asset Owners in connection with the
operation of the Gathering Assets, insofar and only insofar as such expenses are
allocable to NPC and its Affiliates, exceeds the sum of all Gathering Fees,
other fees and expense reimbursements received by the Gathering Asset Owners
under the Applicable Agreements.  In the event of a Non-Economic Condition and
the Seminole Parties’ belief that such Non-Economic Condition shall continue,
the Seminole Parties may notify the other Parties of the Non-Economic Condition
(such notice being referred to herein as a “Notice of Non-Economic Condition”)
and request amendments of the Applicable Agreements in order to eliminate the
Non-Economic Condition.  The Seminole Parties may not deliver more than one (1)
Notice of Non-Economic Condition per year.  Within thirty (30) days after
receipt of a Notice of Non-Economic Condition, MHR Parties may request, and upon
receipt of such request, the Seminole Parties shall provide the MHR Parties such
information as may be reasonably requested by the MHR Parties so that such MHR
Parties may evaluate the Seminole Parties’ claim of Non-Economic Condition (the
“Information”).  MHR shall have thirty (30) days after receipt of the
Information to provide to SES a written notice of MHR’s objection to the
Seminole Parties’ determination of a Non-Economic Condition (the “Notice of
Objection”).  If MHR timely submits a Notice of Objection, the Parties shall
proceed under Section 8(a) below, and if MHR fails to timely submit a Notice of
Objection, the Parties shall proceed under Section 8(b) below.

 
 
a.
During the thirty (30) day period following SES’s receipt of the Notice of
Objection, the Parties shall attempt in good faith to resolve any differences
with respect to the Seminole Parties’ determination of a Non-Economic Condition,
including, to the extent applicable, good faith negotiations to amend any of the
Applicable Agreements.  If the Parties are unable to fully resolve such
differences within such time period, the Parties shall submit the dispute to
Grant Thornton LLP or such other independent accounting firm upon which the
Parties mutually agree, for resolution.  Promptly, but not less than twenty (20)
days after submission to it of the dispute, the independent accounting firm will
determine those matters in dispute and will render a written report as to the
disputed matters and the resulting conclusion supporting or rejecting the
Seminole Parties’ determination of a Non-Economic Condition (the “Report”),
which Report shall be conclusive and binding upon the Parties.  The fees and
expenses of the independent accounting firm shall be paid one-half by SES and
one-half by MHR.  The Parties shall fully cooperate with the independent
accounting firm, including the prompt submission of any information and
documents reasonably requested by such firm to render the Report.  If the Report
supports the Seminole Parties’ determination of a Non-Economic Condition, for a
period of thirty (30) days following receipt thereof, the Parties shall
negotiate in good faith to reach agreement regarding amendments of the
Applicable Agreements to address the Non-Economic Condition (the “Disputed
Renegotiation Period”).

 
 
9

--------------------------------------------------------------------------------

 
 
 
b.
During the thirty (30) day period following receipt of the Information, the
Parties shall negotiate in good faith to reach agreement regarding amendments of
the Applicable Agreements to address the Non-Economic Condition (the
“Renegotiation Period”).

 
 
c.
If, as applicable, the Parties do not enter into written amendments of one or
more of the Applicable Agreements during the Renegotiation Period under Section
8(b) or the Disputed Renegotiation Period under Section 8(a) to address the
Non-Economic Condition then, notwithstanding any provision of any of the
Applicable Agreements, the Seminole Parties may, upon thirty (30) days’ prior
written notice to the other Parties (such notice to be delivered no later than
within thirty (30) days after the end of the Renegotiation Period or Disputed
Renegotiation Period), terminate all (but not less than all) of the Applicable
Agreements (the “Non-Economic Termination”).  To the extent applicable, if the
Report rejects the Seminole Parties’ determination of a Non-Economic Condition
under Section 8(a), the Applicable Agreements shall continue in full force and
effect.  In the event of a Non-Economic Termination any of the MHR Entities’
obligations under Section 6 of this Agreement shall immediately terminate.

 
9.
Indemnity.  MHR shall indemnify, defend and hold each of the Seminole Parties
and their respective shareholders, members, officers, directors, managers,
employees, agents, representatives, contractors, successors, and assigns,
harmless from and against all Claims asserted by third parties arising from or
related to the Arrangement Agreement or any of the MHR Entities’ operations or
activities after the Effective Date under, or relating to, any of the Applicable
Agreements.  Notwithstanding the foregoing, if any of the Applicable Agreements
provide that the Seminole Parties shall indemnify any of the MHR Entities for
any reason such provision shall not be deemed to be superseded by any provision
of this Agreement.

 
10.
Termination.  In the event (a) the Arrangement Agreement is terminated prior to
Closing, or (b) Closing has not occurred by April 30, 2011 (each, a “Termination
Event”), then, except for the provisions of Section 5, Section 7(d) and Section
11 hereof, which shall survive the Termination Event, this Agreement and each of
the Amendments shall be void and of no force and effect, and no Party shall have
any obligation or liability hereunder.  In the event a Termination Event occurs
due to a material breach by MHR of its representations and warranties or
covenants under the Arrangement Agreement, then, in consideration of the
investment of time, effort and expense by the Seminole Parties in the
negotiation of, and due diligence in connection with, this Agreement and the
Amendments, MHR shall pay to SES its reasonable, properly documented out of
pocket costs and expenses, including legal fees, incurred in connection with the
negotiation, preparation and execution of this Agreement and the Amendments (the
“Transaction Expenses”).  The Seminole Parties agree that upon receipt of the
Transaction Expenses, MHR shall have no further obligation or liability
hereunder and the Seminole Parties shall not be entitled to any additional legal
or equitable remedy under this Agreement as a result of such Termination Event
or otherwise.

 
 
10

--------------------------------------------------------------------------------

 
 
11.
Confidentiality.  To the extent not already in the public domain through no
fault or breach of the terms of this Agreement by the Seminole Parties, all
information furnished by MHR to SES in connection with this Agreement and in the
course of its due diligence examination of the Marcellus Gas Processing Plant,
including without limitation the Plant Records and the results of SES’s due
diligence with respect to environmental matters (collectively, the “Confidential
Information”) shall be confidential property of MHR and shall not be shared,
exhibited or divulged to third parties without MHR’s prior written consent,
except to the extent disclosure is required by law.  The Confidential
Information may be disclosed to SES’s affiliates and SES’s and its affiliates’
respective consultants, attorneys, lenders and other representatives, only to
the extent such disclosure is reasonably necessary in order to consummate the
transactions contemplated by this Agreement, provided that such persons and
entities are bound by this provision.

 
12.
Press Releases; Announcements.  The initial press release with respect to the
execution of this Agreement shall be issued by MHR in a form to be reasonably
agreed upon by MHR and the Seminole Parties.  Thereafter, neither Party shall
issue or cause the publication of any press release or other public announcement
or make any other disclosure with respect to this Agreement, the terms hereof or
the transactions contemplated hereby without the prior consent of the other
Party (which consent shall not be unreasonably withheld or delayed), except (i)
as contemplated by the terms of this Agreement and to perform any actions
permitted hereunder, or (ii) as may be required by Law or by any applicable
listing agreement with a national securities exchange as determined in the good
faith judgment of the Party proposing to make such release (in which case, such
Party shall not issue or cause the publication of such press release or other
public announcement without prior consultation with the other Party, to the
extent practicable).  Notwithstanding anything contained herein to the contrary,
any of the MHR Entities may disclose the terms of this Agreement and the
transactions contemplated thereby in connection with any required filing under
the Securities and Exchange Act of 1934, as amended, and in the proxy statement
to be distributed to the NGAS shareholders as contemplated by the Arrangement
Agreement.  MHR shall be responsible for any breach of this Section 12 by any of
the MHR Entities.

 
 
11

--------------------------------------------------------------------------------

 
 
13.
Miscellaneous Provisions.

 
 
a.
Amendment.  No modification or amendment of this Agreement shall be effective
unless such modification or amendment shall be set forth in writing and executed
by all of the Parties hereto.

 
 
b.
Waivers.  The failure of any Party to exercise any of its rights under this
Agreement shall in no way constitute a waiver of those rights, nor shall such
failure excuse the other Parties from any of its obligations under this
Agreement.

 
 
c.
Notices.  All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and shall be delivered
personally (including by courier), sent by facsimile transmission or sent by
certified, registered or express mail, postage prepaid.  Any such notice shall
be deemed given when so delivered personally, or if sent by facsimile
transmission, when transmitted, or, if mailed, two business days (a business day
being any day as which commercial banks are open in Tulsa, Oklahoma, other than
Saturday and Sunday), after the date of deposit in the United States mail, and
addressed as set forth below or to such other Person or address as each Party
may from time to time designate by notice to the other Party:

 
If to the MHR Entities to:


Magnum Hunter Resources Corporation
777 Post Oak Blvd, Suite 650
Houston, Texas 77056
Attention:  Paul M. Johnston, Senior Vice President and General Counsel
Facsimile No.:  (832) 369-6992


If to the Seminole Parties, to:


Seminole Energy Services, LLC
1323 E. 71st Street
Suite 300
Tulsa, Oklahoma
Attention:  Alex Goldberg
Facsimile No.:  (918) 858-4812


A Party may from time to time change its address or designees for notification
purposes by giving the other Party prior notice in the manner specified above of
the new address or the new designee and the subsequent date upon which the
change shall be effective.
 
 
d.
Severability.  If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by applicable law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect to the maximum extent permitted by applicable law.

 
 
12

--------------------------------------------------------------------------------

 
 
 
e.
Entire Agreement.  This Agreement and the Amendments (and all exhibits hereto
and thereto) constitute the entire agreement between the Parties hereto and
supersedes all prior agreements, promises, correspondence, discussions,
representations and understandings with regard to the subject matter hereof,
except those expressly set forth herein or therein.  In the event of any
conflict or inconsistency between this Agreement and the Applicable Agreements,
this Agreement shall govern and control except to the extent provided in Section
9 of this Agreement.  Further, the Parties agree and acknowledge that there are
no other agreements between any of the Parties hereto which require any
modifications or amendments.

 
 
f.
Third Parties.  This Agreement shall not be construed to confer any benefit on
any third party not a party to this Agreement nor shall it provide any rights to
such third party to enforce its provisions.

 
 
g.
Binding Effect.  Neither this Agreement nor any of the rights, interests or
obligations of the Parties hereunder shall be assigned by any of the Parties
hereto (whether by operation of law or otherwise) without the prior written
consent of each of the other Parties hereto, and any attempt to make any such
assignment without such consent shall be null and void.  Subject to the
preceding sentence, this Agreement shall extend to and be binding upon the
Parties hereto and their respective successors and permitted assigns.

 
 
h.
Further Assurances.  Each Party shall, at the request of any other Party, at any
time and from time to time following the Closing promptly execute and deliver,
or cause to be executed and delivered, to such requesting Party all such further
instruments and take all such further actions as may be reasonably necessary or
appropriate to consummate the transactions contemplated herein.

 
 
i.
Counterparts.  This Agreement may be executed in multiple counterparts
(including, without limitation, faxed and electronic counterparts), each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 
 
j.
Rules of Construction.

 
 
i.
All section, titles or captions contained in this Agreement or in any Schedule
or Exhibit annexed hereto or referred to herein, are for convenience only, shall
not be deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement.

 
 
ii.
The Parties hereto represent that in the negotiation and drafting of this
Agreement they have been represented by and relied upon the advice of counsel of
their choice.  The Parties affirm that their counsel have had a substantial role
in the drafting and negotiation of this Agreement and, therefore, the rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any Schedule or Exhibit attached hereto.

 
 
13

--------------------------------------------------------------------------------

 
 
 
k.
Relationship of the Parties.  Nothing in this Agreement shall create or be
deemed to create a partnership, joint venture, agency, or similar association or
relationship among the parties.

 
 
l.
Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to such State’s conflict of
laws rules.

 
[Signature Pages Follow]
 
 
14

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amendment has been signed by or on behalf of each of
the Parties as of the date first above written.
 

 
SEMINOLE ENERGY SERVICES, L.L.C.
                 
By:
/s/ Robert B. Rosene, Jr.  
Name:
 
Robert B. Rosene, Jr.
 
Title:
 
President
                 
SEMINOLE GAS COMPANY, L.L.C.
                 
By:
/s/ Robert B. Rosene, Jr.  
Name:
 
Robert B. Rosene, Jr.
 
Title:
 
President
                 
NGAS GATHERING II, LLC
                 
By:
/s/ Robert B. Rosene, Jr.  
Name:
 
Robert B. Rosene, Jr.
 
Title:
 
President
                 
MAGNUM HUNTER RESOURCES CORPORATION
                 
By:
/s/ Ronald D. Ormand  
Name:
 
Ronald D. Ormand
 
Title:
 
Executive Vice President and
     
Chief Financial Officer
                 
NGAS RESOURCES, INC.
                 
By:
/s/ William S. Daugherty  
Name:
  William S. Daugherty  
Title:
 
Chief Executive Officer
       

 
 
 
15

--------------------------------------------------------------------------------

 
 

         
NGAS PRODUCTION CO.
                 
By:
/s/ William G. Barr, III  
Name:
 
William G. Barr, III
 
Title:
  Executive Vice President                  
NGAS GATHERING, LLC
                 
By:
/s/ William G. Barr, III  
Name:
 
William G. Barr, III
 
Title:
  Executive Vice President


 
 
16

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
FIRST AMENDMENT
TO
MASTER NETTING AND SETOFF AGREEMENT
 
This FIRST AMENDMENT TO MASTER NETTING AND SETOFF AGREEMENT (this “Amendment”)
is entered into as of the 10th day of March, 2011, by and among Seminole Energy
Services L.L.C., an Oklahoma limited liability company (“SES”), Seminole Gas
Company, L.L.C., an Oklahoma limited liability company (“SGC”), NGAS Gathering
II, LLC, a Kentucky limited liability company (“New NGAS Gathering”), Magnum
Hunter Resources Corporation, a Delaware corporation (“MHR”), NGAS Production
Co., a Kentucky corporation (formerly known as Daugherty Petroleum, Inc.)
(“NPC”), on behalf of itself and the other DPI Producers, and NGAS Gathering,
LLC, a Kentucky limited liability company (“NGL”)  Each of the companies
executing this Amendment may be referred to as a “Party” or together as the
“Parties”.
 
RECITALS
 
A.  Reference is made to that certain Master Netting and Setoff Agreement dated
as of July 15, 2009, by and among the Seminole Companies and the NGAS Companies
(the “Agreement”) pursuant to which the Parties provided for the netting and or
set off against monies owed under any of the Underlying Agreements.
 
B.  MHR and NGAS Resources, Inc., a British Columbia corporation (“NGAS”) have
entered into that certain Arrangement Agreement, dated December 23, 2010
(“Arrangement Agreement”), pursuant to which MHR has agreed to purchase all of
the shares of NGAS (the “NGAS Acquisition”).
 
C.  In connection with the NGAS Acquisition, the Parties desire to amend the
Agreement as set forth herein.
 
D.  All capitalized terms used herein but not otherwise defined herein shall
have the meanings attributed to them in the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
AGREEMENT
 
1.  Certain Definitions.  As used herein, the following words and terms shall
have the meanings indicated:
 
(i)  “Closing” has the meaning set forth in the Arrangement Agreement.
 
(ii)  “Closing Date” means the date on which Closing occurs.
 
(iii)  “Effective Date” means the first day of the month following the date on
which Closing occurs, so long as Closing occurs on or before April 15, 2011.  In
the event Closing occurs after April 15, 2011, the Effective Date shall be the
Closing Date.
 
First Amendment to Master Netting and Setoff Agreement
 
1

--------------------------------------------------------------------------------

 
 
2.           Amendments.  As of the Effective Date, the Agreement is hereby
amended as follows:
 
(i)  Each and every reference in the Agreement to Daugherty Petroleum, Inc., a
Kentucky corporation (“DPI”) or any reference of similar import or substance
shall be deemed instead to be a reference to NGAS Production Co., a Kentucky
corporation (“NPC”).
 
(ii)  The Preamble is hereby amended by amending and restating the
antepenultimate and penultimate sentences to read as follows:
 
SES, SGC and New NGAS Gathering will hereinafter be referred to as the “Seminole
Companies”.  MHR, NPC, NGAS and NGL will hereinafter be referred to as the “NGAS
Companies”.
 
(iii)  The Recitals are hereby amended by relettering Recitals J, K and L as
Recitals L, M and N, by adding new Recitals J and K and by amending and
restating Recital L, each to read as follows:
 
J.  SGC AND NPC entered into that certain Joint Ownership Agreement dated
September 14, 2007 and NPC, as producer, SGC and NPC, as owners and SGC, as
manager entered into that certain Gas Processing Agreement dated September 14,
2007 (collectively, the “Rogersville Agreements”).
 
K.  MHR, NPC, NGL, New Gas Gathering, SES and SGC have entered into that certain
Omnibus Agreement dated March 10, 2011 (the “Omnibus Agreement”).
 
L.  The Purchase Agreement, the NGAS Option Promissory Note, the SES Gathering
Agreement, the NAESB Purchase Agreement, the Joint Ownership Agreement, the SES
Operating Agreement, the DPI Operating Agreement, the Kay Jay ROFR, the Seller
Parent Guaranty, the Forward Sales Agreement (as defined in the NAESB Purchase
Agreement), the Rogersville Agreements, the Omnibus Agreement and all of the
other Ancillary Agreements (as defined in the Purchase Agreement) are hereafter
referred to herein as the “Underlying Agreements”.
 
(iv)  Article 1 is hereby amended by amending and restating the definition of
the term “Excluded Netting Agreements” as set forth below:
 
“Excluded Netting Agreements” means and includes the following agreements and
commitments:
 
First Amendment to Master Netting and Setoff Agreement
 
2

--------------------------------------------------------------------------------

 
 
(i) Olive Grove Gathering and Treatment Agreement dated effective July 1, 2008
by and among: NGAS Production Co. (“NPC”), as producer; Seminole Gas Company,
L.L.C. and NPC, as owners; and Seminole Energy Services, LLC, as manger; and
 
(ii) any agreement relating to the operation and ownership of the Marcellus Gas
Processing Plant or the Substitute Marcellus Gas Processing Plant (as such terms
are defined in the Omnibus Agreement).
 
2.  Termination.  In the event (a) the Arrangement Agreement is terminated prior
to Closing or (b) Closing has not occurred by April 30, 2011, then,
notwithstanding any other provision hereof, this Amendment shall be void and of
no force and effect, and no Party shall have any obligation or liability
hereunder.
 
3.  Ratification:  Except as amended by this Amendment, all of the terms and
provisions of the Agreement are hereby ratified and affirmed in all respects and
are incorporated herein by reference.
 
4.  Entire Agreement.  The Agreement (and the Exhibits and Schedules thereto),
as amended by this Amendment, constitutes the entire agreement of the parties
with regard to the subject matter hereof and supersedes any prior oral or
written agreements or understandings.
 
5.  Counterparts.  This Amendment may be executed in one or more counterparts
(including faxed or electronic counterparts), all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts hereof have been signed by each of the Parties and delivered to the
other Party.
 
6.  Joinder.  By executing and delivering this Amendment, MHR hereby agrees to
become a party to the Agreement, and shall accept, be subject to and bound by,
and comply with the terms, conditions and provisions of, the Agreement, and
shall be entitled to the rights and benefits thereunder in the same manner as if
it was an original signatory to the Agreement.
 
7.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to such state’s
conflict of laws rules.
 
[Remainder of page intentionally left blank.]
 
First Amendment to Master Netting and Setoff Agreement
 
3

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Amendment has been signed by or on behalf of each of
the Parties as of the date first above written.
 
 
 

  NGAS PRODUCTION CO., a Kentucky corporation, formerly known as Daugherty
Petroleum, Inc., for itself and on behalf of the DPI Producers              
By:
 
 
Name:
 
  Title:
 
                    NGAS GATHERING, LLC. a Kentucky limited liability company  
           
By:
 
 
Name:
 
  Title:
 
                   
MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation
             
By:
 
 
Name:
 
  Title:
 
           

 
First Amendment to Master Netting and Setoff Agreement
 
4

--------------------------------------------------------------------------------

 
 
 

        NGAS GATHERING II, LLC, a Kentucky limited liability company            
 
By:
 
 
Name:
 
  Title:
 
                    SEMINOLE GAS COMPANY, L.L.C., an Oklahoma limited liability
company              
By:
 
 
Name:
 
  Title:
 
                    SEMINOLE ENERGY SERVICES L.L.C., an Oklahoma limited
liability company              
By:
 
 
Name:
 
  Title:
 
     


First Amendment to Master Netting and Setoff Agreement
 
5

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
SECOND AMENDMENT
TO
GAS GATHERING AGREEMENT
 
This SECOND AMENDMENT TO GAS GATHERING AGREEMENT (this “Amendment”) is entered
into as of the 10th day of March, 2011, by and among (i) NGAS Gathering II, LLC,
a Kentucky limited liability company (“NNG”) and Seminole Gas Company, L.L.C.,
an Oklahoma limited liability company (“Seminole”), (NNG and Seminole are
referred to herein collectively as the “Gathering System Owners”) and
(ii) Seminole Energy Services, L.L.C., an Oklahoma limited liability company
(“Shipper”).  Gathering System Owners and Shipper are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
A.  Reference is made to that certain Gas Gathering Agreement dated as of July
15, 2009, by and between Gathering System Owners and Shipper, as amended by that
certain First Amendment to Gas Gathering Agreement dated as of January 9, 2010
(as amended, the “Agreement”) pursuant to which the Gathering System Owners
provide gathering services for Shipper for volumes delivered to the Gathering
System (as defined in the Agreement).
 
B.  Magnum Hunter Resources Corporation, a Delaware corporation (“MHR”) and NGAS
Resources, Inc., a British Columbia corporation (“NGAS”) have entered into that
certain Arrangement Agreement, dated December 23, 2010 (“Arrangement
Agreement”), pursuant to which MHR has agreed to purchase all of the shares of
NGAS (the “NGAS Acquisition”).
 
C.  In connection with the NGAS Acquisition, Gathering System Owners and Shipper
desire to further amend the Agreement, as set forth herein, to among other
things, provide for a variable rate gathering fee.
 
D.  All capitalized terms used herein but not otherwise defined herein shall
have the meanings attributed to them in the Agreement.
 
NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the Parties hereby amend the Agreement and
agree as follows:
 
1.           Certain Definitions.  As used herein, the following words and terms
shall have the meanings indicated:
 
(i)  “Closing” has the meaning set forth in the Arrangement Agreement.
 
(ii)  “Closing Date” means the date on which Closing occurs.
 
(iii)  “Effective Date” means the first day of the month following the date on
which Closing occurs, so long as Closing occurs on or before April 15, 2011.  In
the event Closing occurs after April 15, 2011, the Effective Date shall be the
Closing Date.
 
Second Amendment to Gas Gathering Agreement
 
1

--------------------------------------------------------------------------------

 
 
(iv)  “Month or Monthly” means any whole or partial month, depending on the
Effective Date.  Partial months shall be prorated in proportion to the actual
number of days in the month so prorated.
 
2.  Amendments.  As of the Effective Date, the Agreement is hereby amended as
follows:
 
(i)  Each and every reference in the Agreement to Daugherty Petroleum, Inc., a
Kentucky corporation (“DPI”) or any reference of similar import or substance
shall be deemed instead to be a reference to NGAS Production Co., a Kentucky
corporation (“NPC”).
 
(ii)  Article 1 is hereby amended by adding the following defined terms, each to
read as follows:
 
“Affiliate” has the meaning provided in the NAESB Purchase Agreement.
 
“Applicable Agreements” has the meaning provided in the Omnibus Agreement.
 
“Base Year Operating Costs” means all costs of operating the Gathering System
for all current volumes as February 1, 2011, incurred by the Gathering System
Owners to operate, maintain, replace and repair the Gathering System; provided,
that, such costs shall not include capitalized expenses and overhead of the
Gathering System Owners.  Base Year Operating Costs shall be $1,495,200 for
calendar Year 2011 as more particularly described in Exhibit C attached
hereto.  The Base Year Operating Costs shall increase every calendar Year
beginning in 2012 by the difference of the lesser of (x) the positive amount, if
any, that the actual out-of-pocket costs (without capitalized expenses and
overhead of the Gathering System Owners) incurred by Gathering System Owners to
operate and maintain the Gathering System in the prior calendar Year which are
not attributable to New Third Party Volumes are greater than the Base Year
Operating Costs for the prior calendar Year or (y) the adjustment contemplated
in Section 4.3(iii); provided that, after the expiration of the Primary Term of
the NAESB Purchase Agreement, Base Year Operating Costs shall be the Base Year
Operating Costs for the last Year of the Primary Term of the NAESB Purchase
Agreement as long as the NAESB Purchase Agreement is in effect.  For the
avoidance of doubt, the calculation of actual out-of-pocket costs in the
foregoing clause (x) above expressly excludes (i) all fees payable to NPC under
Section 14(a) of the NPC Operating Agreement and (ii) all fees payable to SES
under Section 14(a) of the SES Operating Agreement.  In the event New Third
Party Volumes are gathered on the Gathering System, then the producers of such
New Third Party Volumes shall bear their share of the increased operating
expenses and such expenses shall not be deemed to be part of the Base Year
Operating Costs.
 
Second Amendment to Gas Gathering Agreement
 
2

--------------------------------------------------------------------------------

 
 
“Committed Reserves” has the meaning provided in the NAESB Purchase Agreement.
 
“CPI-U Index” means the Consumer Price Index for All Urban Consumers, or its
most comparable successor, as published by the U.S. Department of Labor, Bureau
of Labor Statistics.
 
“Drilling Partnerships” means those partnerships of which NPC or any of its
Affiliates is the general partner, which as of the date hereof are more
particularly described in Exhibit E attached hereto.
 
“Existing Wells” means wells completed for production of Committed Reserves
prior to the Second Amendment Effective Date, including any recompletion,
plugging back, deepening or sidetracking thereof, more particularly described on
Exhibit D attached hereto  The respective working interests of NPC and its
Affiliates in the Existing Wells reflected in Exhibit D are subject to the
acknowledgements, certifications and qualifications set forth in the Annex
attached hereto and the Certification attached as Exhibit D-1 hereto, as
delivered to the Parties by NPC upon the execution of this Amendment.
 
“Legacy JV Volumes” means those volumes produced from time to time from Existing
Wells which are not attributable to Legacy NPC Corporate Volumes or Legacy LP
Volumes.  For each month, the Legacy JV Volumes for each Existing Well shall be
the product of (i) the monthly volume produced from such Existing Well
multiplied by (ii) the corresponding Legacy JV Volumes working interest
percentage for such Existing Well as shown on Exhibit D.
 
“Legacy LP Volumes” means those volumes produced from the Existing Wells which
are attributable to (i) the interests of NPC in the Drilling Partnerships and
(ii) the interests of all limited partners in the Drilling Partnerships.  For
each month, the Legacy LP Volumes for each Existing Well shall be the product of
(i) the monthly volume produced from such Existing Well multiplied by (ii) the
corresponding Legacy LP Volumes working interest percentage for such Existing
Well as shown on Exhibit D.
 
“Legacy NPC Corporate Volumes” means those volumes produced from time to time
from the Existing Wells which are attributable to NPC; excluding volumes
attributable to the Drilling Partnerships.  For each month, the Legacy NPC
Corporate Volumes for each Existing Well shall be the product of (i) the monthly
volume produced from such Existing Well multiplied by (ii) the corresponding
Legacy NPC Corporate Volumes working interest percentage for such Existing Well
as shown on Exhibit D.
 
Second Amendment to Gas Gathering Agreement
 
3

--------------------------------------------------------------------------------

 
 
“MHR” means Magnum Hunter Resources Corporation, a Delaware corporation.
 
“Monthly Compression Fee” means, for each Month, the actual costs incurred by
the Gathering System Owners in connection with the rental, maintenance and
operation of compressors used in connection with the Gathering System, provided
that such costs shall be reasonable.  To the extent the fees are similar to the
fees described on Exhibit F attached hereto, such fees shall be deemed
reasonable.
 
“New LP Volumes” means those volumes produced from time to time from the New
Wells which are attributable to (i) the interests of NPC in the Drilling
Partnerships and (ii) the interests of all limited partners in the Drilling
Partnerships.
 
“New NPC Corporate Volumes” means those volumes produced from time to time from
the New Wells which are not attributable to the Drilling Partnerships.
 
“New Third Party Volumes” means those volumes produced from time to time which
are not attributable to MHR, NPC, its Affiliates or producers and their
successors or assigns whose volumes are gathered on the Gathering System as of
the Second Amendment Effective Date.
 
“New Wells” means (i) those wells completed for production of Committed Reserves
on or after the Second Amendment Effective Date and (ii) any other well
producing volumes attributable to the Committed Reserves which is not an
Existing Well.
 
“NPC Operating Agreement” has the meaning provided in the Omnibus Agreement.
 
“Omnibus Agreement” means the Omnibus Agreement, dated March 10, 2011 by and
between Shipper, Seminole, MHR, NPC,. NGAS, NGAS Gathering, LLC, a Kentucky
limited liability company and NNG.
 
“Second Amendment Effective Date” means March 31, 2011.
 
“SES Operating Agreement” has the meaning provided in the Omnibus Agreement.
 
(iii)  Article 1 is hereby amended by modifying the following defined terms
below, each to read as follows:
 
Second Amendment to Gas Gathering Agreement
 
4

--------------------------------------------------------------------------------

 
 
“Monthly Gathering Fee” means, for each Month, a fee equal to the sum of (i) a
fee equal to [**REDACTED**] for each Mcf of Shipper’s Gas attributable to Legacy
LP Volumes and Legacy JV Volumes and (ii) a fee equal to [**REDACTED**] for each
Mcf of Shipper’s Gas attributable to Legacy NPC Corporate Volumes, New LP
Volumes and New NPC Corporate Volumes, in each case, received at the Receipt
Points and gathered hereunder in each such Month.
 
[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934**]
 
“Monthly Operating Fee” is defined in Section 4.3.
 
(iv)  The term “Monthly Capital Fee” is hereby deleted from the Agreement, and
the Agreement is amended mutatis mutandis to effect the revision that in each
instance that the term “Monthly Capital Fee” appears, it is replaced by the term
“Annual Capital Fee”.
 
(v)  Section 4.2 is hereby amended and restated in its entirety to read as
follows:
 
4.2  Annual Capital Fee.  No later than thirty (30) days after the end of each
calendar Year, Gathering System Owners shall determine the total capital costs
paid by Gathering System Owners in the prior calendar Year that were made upon a
direct request by the Seller or its Affiliates under the NAESB Purchase
Agreement or necessary for the Gathering System Owners to meet their obligations
under the Applicable Agreements (“Annual Capital Costs”).  The “Annual Capital
Fee” means for each calendar Year, a fee equal to the product of (i) 15% and
(ii) the cumulative Annual Capital Costs in excess of $600,000 for each prior
calendar year as of the date such fee is calculated.  The Annual Capital Fee
shall be due upon the determination of such fee and payable in full in
accordance with the procedures set forth Article 11.  In no event shall
Gathering System Owners be required to approve, make or continue any capital
expenditures to the extent it reasonably determines in its sole discretion that
such expenditures are uneconomical based on the remaining term of the Agreement;
provided, that the Gathering System Owners shall provide such information
reasonably requested by MHR or  an Affiliate of MHR that explains the Gathering
System Owners’ determination that such expenditures are uneconomical.  For
calendar Year 2011, any Monthly Capital Fees paid under the Agreement for such
Year prior to the Effective Date shall be deducted from the Annual Capital Fee
for such Year.  At Closing, Gathering System Owners shall provide MHR a
statement describing all such Monthly Capital Fees paid under the Agreement in
calendar Year 2011.
 
Second Amendment to Gas Gathering Agreement
 
5

--------------------------------------------------------------------------------

 
 
(vi)  Subsections (i), (ii) and (iii) of Section 4.3 are hereby amended and
restated in their entirety, each to read as follows:
 
(i)  Purpose.  The Monthly Operating Fee is intended to reflect, and reimburse
the Gathering System Owners to the extent the actual out-of-pocket costs
(without overhead) of the Gathering System Owners of operating, maintenance,
replacement and repair of the Gathering System which are not attributable to New
Third Party Volumes exceed the Base Year Operating Costs.
 
(ii)  Statement.  On or before the last Day of April each Year, the Gathering
System Owners shall provide a written statement to Shipper and MHR (or a
designated Affiliate of MHR) showing in reasonable detail the actual
out-of-pocket costs (without capitalized expenses and overhead of the Gathering
System Owners) incurred by Gathering System Owners to operate and maintain the
Gathering System in the prior calendar Year which are not attributable to New
Third Party Volumes (the “Annual Operating Costs”).  Notwithstanding the
immediately preceding sentence, the Annual Operating Costs expressly exclude (i)
all fees payable to NPC under Section 14(a) of the NPC Operating Agreement and
(ii) all fees payable to SES under Section 14(a) of the SES Operating Agreement.
 
(iii)  Adjustment. If the Annual Operating Costs for the prior calendar Year
exceed the Base Year Operating Costs for such Year by more than the lesser of
(x) 3% or (y) the percentage change in the CPI-U Index for such calendar Year,
then Shipper shall be obligated to pay to Gathering System Owners a Monthly
Operating Fee in the amount of such deficit (in equal Monthly increments) for
the balance of the succeeding Year; provided that after the expiration of the
Primary Term of NAESB Purchase Agreements, if the Annual Operating Costs for the
prior calendar Year exceed the Base Year Operating Cost for such Year, the
Shipper shall be obligated to pay to Gathering System Owner a Monthly Operating
Fee in the amount of such deficit (in equal Monthly increments) for the balance
of the succeeding Year; provided further that notwithstanding the foregoing, the
Shipper shall only be obligated to pay such fee for the Secondary Term of the
NAESB Purchase Agreement if after good faith negotiations prior to the end of
the Primary Term of the NAESB Purchase Agreementor within thirty (30) days
thereafter the Parties fail to arrive at a mutually agreeable adjustment to
account for changes in Annual Operating Costs (as long as the amount paid
regarding such adjustment will not result in the Gathering System Owners
collecting more pursuant to this proviso than actual operating costs
incurred). (“Monthly Operating Fee”).  If such a deficit exists for the terminal
year of this Agreement, then Shipper shall be obligated to pay the Gathering
System Owners a fee in the amount of such deficit (the “Terminal Operating
Fee”), payable in full ten (10) days following the termination of this
Agreement.
 
Second Amendment to Gas Gathering Agreement
 
6

--------------------------------------------------------------------------------

 
 
(vii)  Section 4.5 shall be intentionally omitted and is hereby amended and
restated in its entirety to read as follows:
 
4.5  [Intentionally Omitted.]
 
(viii)  Section 4.6 is hereby amended and restated in its entirety to read as
follows:
 
4.6.  Gathering Fees.  The Monthly Gathering Fee, the Monthly Compression Fee,
the Annual Capital Fee, the Monthly Operating Fee and the Terminal Operating Fee
are referred to herein collectively as the “Gathering Fees.”
 
(ix)  The Agreement is hereby amended by adding Section 4.8 to read as follows:
 
4.8  Make Whole Payment.  In the event Closing occurs on or before April 15,
2011, upon the first payment of Gathering Fees following the effective date of
the Second Amendment to this Agreement, the Gathering System Owners shall
calculate and reimburse to Shipper, in accordance with the procedures set forth
Article 11, the difference necessary to make whole the Shipper as if the
Gathering Fees (as modified by the Second Amendment to this Agreement) had been
effective as of April 1, 2011.  Any reference to the “Gathering Fees” in the
NAESB Purchase Agreement shall be deemed to refer to the Gathering Fees (as
modified by the Second Amendment to this Agreement) as if such fees had been
effective as of April 1, 2011 (it being understood that NPC shall receive the
corresponding benefit under the NAESB Purchase Agreement from such Gathering
Fees being effective as of April 1, 2011).
 
(x)  The Agreement is hereby amended by adding Exhibits C, D, E, F to the
Agreement incorporated therein for all purpose in the form of Exhibits C, D, E,
F attached hereto.
 
3.  Termination.  In the event (a) the Arrangement Agreement is terminated prior
to Closing or (b) Closing has not occurred by April 30, 2011, then,
notwithstanding any other provision hereof, this Amendment shall be void and of
no force and effect, and no Party shall have any obligation or liability
hereunder.
 
4.  Ratification:  Except as amended by this Amendment, all of the terms and
provisions of the Agreement are hereby ratified and affirmed in all respects and
are incorporated herein by reference.
 
5.  Entire Agreement.  The Agreement (and the Exhibits and Schedules hereto and
thereto), as amended by this Amendment, constitutes the entire agreement of the
parties with regard to the subject matter hereof and supersedes any prior oral
or written agreements or understandings.
 
Second Amendment to Gas Gathering Agreement
 
7

--------------------------------------------------------------------------------

 
 
6.  Counterparts.  This Amendment may be executed in one or more counterparts
(including faxed or electronic counterparts), all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts hereof have been signed by each of the Parties and delivered to the
other Party.
 
7.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the law of the State of Texas, without regard to such state’s
conflict of laws rules.
 
[Remainder of page intentionally left blank.]
 
Second Amendment to Gas Gathering Agreement
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been signed by or on behalf of each of
the Parties as of the date first above written.
 

 
Shipper:
             
SEMINOLE ENERGY SERVICES, L.L.C.
                 
By:
     
Name:
     
Title:
                     
Gathering System Owners:
         
NGAS GATHERING II, LLC
                 
By:
     
Name:
     
Title:
                     
SEMINOLE GAS COMPANY, L.L.C.
                 
By:
     
Name:
     
Title:
   

 
 

Second Amendment to Gas Gathering Agreement
 
9

--------------------------------------------------------------------------------

 


ANNEX
 
TO SECOND AMENDMENT TO GAS GATHERING AGREEMENT
 
Reference is made to that certain Gas Gathering Agreement dated as of July 15,
2009, by and among (i) NGAS Gathering II, LLC, a Kentucky limited liability
company (“NNG”) and Seminole Gas Company, L.L.C., an Oklahoma limited liability
company (“Seminole”), (NNG and Seminole are referred to herein collectively as
the “Gathering System Owners”) and (ii) Seminole Energy Services, L.L.C., an
Oklahoma limited liability company (“Shipper”), as amended by that certain First
Amendment to Gas Gathering Agreement dated as of January 9, 2010 and as further
amended by that certain Second Amendment (the “Amendment”) to Gas Gathering
Agreement dated March _, 2011 (as amended, the “Agreement”):  Capitalized terms
used herein and not otherwise defined have the respective meanings ascribed to
them in the Agreement:
 
NPC consents to the adoption of the Amendment, effective as of the Effective
Date and subject to the Closing, and hereby agrees and acknowledges as follows
in connection therewith:
 
1.      Upon execution of the Amendment by the parties thereto, NPC shall
deliver an Existing Wells Certification in the form attached as Exhibit D-1 to
the Amendment
 
2.      NPC is a party to the NAESB Purchase Agreement, which incorporates by
reference the definitions of “Gathering Fees” which the Amendment defines
collectively as the Monthly Gathering Fee, Monthly Compression Fee, Annual
Capital Fee, Monthly Operating Fee and Terminal Operating Fee.
 
3.      The terms and provisions of the NAESB Purchase Agreement shall be deemed
amended for all purposes to give effect to the terms and provisions of the
Amendment.
 
IN WITNESS WHEREOF, the undersigned has caused this Annex to be duly executed
and delivered this __ day of March, 2011
 

 
NGAS PRODUCTION CO., formerly known as Daugherty Petroleum, Inc.
                 
By:
     
Name:
     
Title:
   

                                            
 
Second Amendment to Gas Gathering Agreement
 
10

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FIRST AMENDMENT
TO
DPI OPERATING AND MAINTENANCE AGREEMENT
(NGAS/SEMINOLE GATHERING SYSTEM)
 
This FIRST AMENDMENT TO DPI OPERATING AND MAINTENANCE AGREEMENT (this
“Amendment”) is entered into as of the 10th day of March, 2011, by and between
Seminole Energy Services, L.L.C., an Oklahoma limited liability company (“SES”)
and NGAS Production Co., a Kentucky corporation (formerly known as Daugherty
Petroleum, Inc.) (“NPC”).  Each of the parties executing this Amendment may be
referred to as a “Party” or together as the “Parties.”
 
RECITALS
 
A.  Reference is made to that certain DPI Operating and Maintenance Agreement
dated as of July 15, 2009, by and between SES and NPC (the “Agreement”) pursuant
to which NPC agreed to contract operate and maintain the Gathering System, and
perform such other services described therein, in accordance with the terms
thereof.
 
B.  Magnum Hunter Resources Corporation, a Delaware corporation (“MHR”) and NGAS
Resources, Inc., a British Columbia corporation (“NGAS”) have entered into that
certain Arrangement Agreement, dated December 23, 2010 (“Arrangement
Agreement”), pursuant to which MHR has agreed to purchase all of the shares of
NGAS (the “NGAS Acquisition”).
 
C.  In connection with the NGAS Acquisition, SES and NPC desire to amend the
Agreement as set forth herein.
 
D.  All capitalized terms used herein but not otherwise defined herein shall
have the meanings attributed to them in the Agreement.
 
NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the Parties hereby amend the Agreement and
agree as follows:
 
1.           Certain Definitions.  As used herein, the following words and terms
shall have the meanings indicated:
 
(i)  “Closing” has the meaning set forth in the Arrangement Agreement.
 
(ii)  “Closing Date” means the date on which Closing occurs.
 
(iii)  “Effective Date” means the first day of the month following the date on
which Closing occurs, so long as Closing occurs on or before April 15, 2011.  In
the event Closing occurs after April 15, 2011, the Effective Date shall be the
Closing Date.
 
First Amendment to DPI Operating and Maintenance Agreement
 
1

--------------------------------------------------------------------------------

 
 
2.  Amendments.  As of the Effective Date, the Agreement is hereby amended as
follows:
 
(i)  Each and every reference in the Agreement to Daugherty Petroleum, Inc., a
Kentucky corporation (“DPI”) or any reference of similar import or substance
shall be deemed instead to be a reference to NGAS Production Co., a Kentucky
corporation (“NPC”).
 
(ii)  Paragraph 3(d) is hereby amended by adding the following sentence to read
as follows:
 
NPC shall also provide SES with all gas quality samplings and measurement data
to allow performance of Third Party Contracts by SES and SGC for gathering,
processing and downstream liquids transportation and sales.
 
(iii)  Paragraph 8 is hereby amended and restated in its entirety to read as
follows:
 
Notwithstanding anything stated in this Agreement to the contrary, NPC shall not
have any authority to spend or incur any expense, cost or liability under this
Agreement or relating to the Gathering System to the extent (i) not approved as
part of an Approved Budget, an approved AFE, or as an authorized Emergency
expense, or (ii) not expressly approved by Seminole in writing under this
Agreement (collectively, the “Approved Expenses”); and to the extent NPC incurs
any costs, expenses or liabilities in excess of the Approved Expenses, the same
shall be at NPC’s sole risk and expense, and Seminole (or any Affiliate of
Seminole) shall have no obligation or liability to NPC to pay or reimburse the
same.  The Approved Budget shall include a miscellaneous category which allows
NPC to make expenditures up to $100,000; provided, that, any and all costs for
the benefit of NPC production attributable to (i) resetting compression along
the Gathering System or (ii) [expansion of the Gathering System for the sole
purpose of connecting additional gas wells shall, in each case, be excluded from
such miscellaneous category and such costs attributable thereto shall be borne
solely by NPC.  In no event shall SES be required to approve, make or continue
as an Approved Expense any capital expenditures to the extent it reasonably
determines in its sole discretion that such expenditures are uneconomical based
on the remaining term of the Agreement; provided, that SES shall provide such
information reasonably requested by NPC that explains SES’s determination that
such expenditures are uneconomical.
 
(iv)  The first sentence of Section 10 is hereby amended and restated in its
entirety as follows:
 
First Amendment to DPI Operating and Maintenance Agreement
 
2

--------------------------------------------------------------------------------

 
 
The term of this Agreement shall commence as of the date set forth in the
introductory paragraph hereof and shall continue for a term to run concurrently
with the NAESB Agreement more particularly set forth in Section 12 therein,
unless sooner terminated by SES under the immediately following sentence;
provided that, notwithstanding anything to the contrary in this Section 10,
after the expiration of the Primary Term of the NAESB Agreement, SES may
terminate this Agreement upon thirty (30) days written notice so long as upon
the date of such termination, SES pays an amount equal to $2,600,000 by wire
transfer of immediately available funds.
 
(v)  Section (a) of Paragraph 14 is hereby amended and restated in its entirety
to read as follows:
 
(a)  In addition to the reimbursed costs and expenses described in Section 14(b)
below; SES shall pay NPC (i) the sum of $102,000 per month during the Primary
Term of the NAESB Agreement and (ii) the sum of $45,000 per month during the
Secondary Term of the NAESB Agreement in consideration of serving as contract
operator and performing this Agreement; provided that if Closing occurs on or
before April 15, 2011, upon the first payment of such fee following the
effective date of the First Amendment to this Agreement, SES shall calculate and
reimburse to NPC, the difference necessary to make whole NPC as if such fee had
been effective as of April 1, 2011.
 
(vi)  Paragraph 26 is hereby amended and restated in its entirety to read as
follows:
 
26.  Further Assurances.  At any time and from time to time at or after the
Closing, at any Party’s request and without further consideration, the Parties
agree to cooperate with each other, to execute and deliver such other documents,
instruments of transfer or assignment, files, books and records and do all such
further acts and things as may be reasonably required to carry out the
transactions contemplated hereby.  Furthermore, in the event SES or an Affiliate
of SES has received a request for information, or is required to deliver any
information, reports, certificates or documents pursuant to the terms of any
agreement related to the Gathering System, NPC shall promptly deliver to SES any
such information in it possession, custody or control and shall cooperate with
SES preparing any reports, certificates or information as may be required.
 
3.  Termination.  In the event (a) the Arrangement Agreement is terminated prior
to Closing or (b) Closing has not occurred by April 30, 2011, then,
notwithstanding any other provision hereof, this Amendment shall be void and of
no force and effect, and no Party shall have any obligation or liability
hereunder.
 
First Amendment to DPI Operating and Maintenance Agreement
 
3

--------------------------------------------------------------------------------

 
 
4.  Ratification:  Except as amended by this Amendment, all of the terms and
provisions of the Agreement are hereby ratified and affirmed in all respects and
are incorporated herein by reference.
 
5.  Entire Agreement.  The Agreement (and the Exhibits and Schedules thereto),
as amended by this Amendment, constitutes the entire agreement of the parties
with regard to the subject matter hereof and supersedes any prior oral or
written agreements or understandings.
 
6.  Counterparts.  This Amendment may be executed in one or more counterparts
(including faxed or electronic counterparts), all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts hereof have been signed by each of the Parties and delivered to the
other Party.
 
7.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the law of the State of Texas, without regard to such state’s
conflict of laws rules.
 
[Remainder of page intentionally left blank.]
 
First Amendment to DPI Operating and Maintenance Agreement
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been signed by or on behalf of each of
the Parties as of the date first above written.
 

 
SEMINOLE ENERGY SERVICES, L.L.C.
                 
By:
     
Name:
     
Title:
                     
NGAS PRODUCTION CO., formerly known as Daugherty Petroleum, Inc.
                 
By:
     
Name:
     
Title:
   


 
 
First Amendment to DPI Operating and Maintenance Agreement
 
5

--------------------------------------------------------------------------------

 

 
EXHIBIT D
 
FIRST AMENDMENT
TO
SES OPERATING AND MAINTENANCE AGREEMENT
(NGAS/SEMINOLE GATHERING SYSTEM)
 
This FIRST AMENDMENT TO SES OPERATING AND MAINTENANCE AGREEMENT (this
“Amendment”) is entered into as of the 10th day of March 2011, by and among
Seminole Energy Services, L.L.C., an Oklahoma limited liability company (“SES”),
NGAS Gathering II, LLC, a Kentucky limited liability company (“NNG”) and
Seminole Gas Company, L.L.C., an Oklahoma limited liability company
(“SGC”).  Each of the parties executing this Amendment may be referred to as a
“Party” or together as the “Parties.”
 
RECITALS
 
A.  Reference is made to that certain SES Operating and Maintenance Agreement
dated as of July 15, 2009, by and among SES, NNG and SGC (the “Agreement”)
pursuant to which SES agreed to contract operate and maintain the Gathering
System, and perform such other services described therein, in accordance with
the terms thereof.
 
B.  Magnum Hunter Resources Corporation, a Delaware corporation (“MHR”) and NGAS
Resources, Inc., a British Columbia corporation (“NGAS”) have entered into that
certain Arrangement Agreement, dated December 23, 2010 (“Arrangement
Agreement”), pursuant to which MHR has agreed to purchase all of the shares of
NGAS (the “NGAS Acquisition”).
 
C.  In connection with the NGAS Acquisition, SES NNG and SGC desire to amend the
Agreement as set forth herein.
 
D.  All capitalized terms used herein but not otherwise defined herein shall
have the meanings attributed to them in the Agreement.
 
NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the Parties hereby amend the Agreement and
agree as follows:
 
1.  Certain Definitions.  As used herein, the following words and terms shall
have the meanings indicated:
 
(i)  “Closing” has the meaning set forth in the Arrangement Agreement.
 
(ii)  “Closing Date” means the date on which Closing occurs.
 
(iii)  “Effective Date” means the first day of the month following the date on
which Closing occurs, so long as Closing occurs on or before April 15, 2011.  In
the event Closing occurs after April 15, 2011, the Effective Date shall be the
Closing Date.
 
First Amendment to SES Operating and Maintenance Agreement
 
1

--------------------------------------------------------------------------------

 
 
2.  Amendments.  As of the Effective Date, the Agreement is hereby amended as
follows:
 
(i)  Each and every reference in the Agreement to Daugherty Petroleum, Inc., a
Kentucky corporation (“DPI”) or any reference of similar import or substance
shall be deemed instead to be a reference to NGAS Production Co., a Kentucky
corporation (“NPC”).
 
(ii)  Paragraph 3(d) is hereby amended by adding the following sentence to read
as follows:
 
SES shall also provide SGC will all gas quality samplings and measurement data
to allow performance of Third Party Contracts for gathering, processing and
downstream liquids transportation and sales.
 
(iii)  Paragraph 8 is hereby amended and restated in its entirety to read as
follows:
 
Notwithstanding anything stated in this Agreement to the contrary, SES shall not
have any authority to spend or incur any expense, cost or liability under this
Agreement or relating to the Gathering System to the extent (i) not approved as
part of an Approved Budget, an approved AFE, or as an authorized Emergency
expense, or (ii) not expressly approved by Seminole in writing under this
Agreement (collectively, the “Approved Expenses”); and to the extent SES incurs
any costs, expenses or liabilities in excess of the Approved Expenses, the same
shall be at SES’s sole risk and expense, and Seminole (or any Affiliate of
Seminole) shall have no obligation or liability to SES to pay or reimburse the
same.  The Approved Budget shall include a miscellaneous category which allows
SES to make expenditures up to $100,000; provided, that, any and all costs for
the benefit of NPC production attributable to (i) resetting compression along
the Gathering System or (ii) expansion of the Gathering System for the purpose
of connecting additional gas wells shall, in each case, be excluded from such
miscellaneous category and such costs attributable thereto shall be borne solely
by SES.  In no event shall SGC be required to approve, make or continue as an
Approved Expense any capital expenditures to the extent it determines in its
sole discretion that such expenditures are uneconomical based on the remaining
term of the Agreement.
 
(iv)  The first sentence of Section 10 is hereby amended and restated in its
entirety as follows:
 
The term of this Agreement shall commence as of the date set forth in the
introductory paragraph hereof and shall continue for a term to run concurrently
with the NAESB Agreement more particularly set forth in Section 12 therein,
unless sooner terminated by SGC under the immediately following sentence, ;
provided that, notwithstanding anything to the contrary in this Section 10,
after the expiration of the Primary Term of the NAESB Agreement, SGC may
terminate this Agreement upon thirty (30) days written notice so long as upon
the date of such termination, SES pays an amount equal to $2,600,000 by wire
transfer of immediately available funds.
 
First Amendment to SES Operating and Maintenance Agreement
 
2

--------------------------------------------------------------------------------

 
 
(v)  Section (a) of Paragraph 14 is hereby amended and restated in its entirety
to read as follows:
 
(a)  In addition to the reimbursed costs and expenses described in Section 14(b)
below; SGC and NNG shall pay SES (i) the sum of $102,000 per month during the
Primary Term of the NAESB Agreement and (ii) the sum of $45,000 per month during
the Secondary Term of the NAESB Agreement in consideration of serving as
contract operator and performing this Agreement; provided that if Closing occurs
on or before April 15, 2011, upon the first payment of such fee following the
effective date of the First Amendment to this Agreement, SGC and NNG shall
calculate and reimburse to SES, the difference necessary to make whole SES as if
such fee had been effective as of April 1, 2011.  In the event the DPI Operating
and Maintenance Agreement dated as of July 15, 2009, by and between SES and NPC,
as amended by that certain First Amendment to DPI Operating and Maintenance
Agreement of even date herewith is terminated for any reason, the amount payable
to SES in consideration of serving as contract operator and performing this
Agreement shall be decreased from $102,000 or $45,000 per month, as the case may
be, to $10,000 per month.
 
3.  Termination.  In the event (a) the Arrangement Agreement is terminated prior
to Closing, or (b) Closing has not occurred by April 30, 2011, then,
notwithstanding any other provision hereof, this Amendment shall be void and of
no force and effect, and no Party shall have any obligation or liability
hereunder.
 
4.  Ratification:  Except as amended by this Amendment, all of the terms and
provisions of the Agreement are hereby ratified and affirmed in all respects and
are incorporated herein by reference.
 
5.  Entire Agreement.  The Agreement (and the Exhibits and Schedules thereto),
as amended by this Amendment, constitutes the entire agreement of the parties
with regard to the subject matter hereof and supersedes any prior oral or
written agreements or understandings.
 
6.  Counterparts.  This Amendment may be executed in one or more counterparts
(including faxed or electronic counterparts), all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts hereof have been signed by each of the Parties and delivered to the
other Party.
 
First Amendment to SES Operating and Maintenance Agreement
 
3

--------------------------------------------------------------------------------

 
 
7.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the law of the State of Texas, without regard to such state’s
conflict of laws rules.
 
[Remainder of page intentionally left blank.]
 
First Amendment to SES Operating and Maintenance Agreement
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been signed by or on behalf of each of
the Parties as of the date first above written.
 

 
SEMINOLE ENERGY SERVICES, L.L.C.
                   
By:
     
Name:
     
Title:
                     
NGAS GATHERING II, LLC
                   
By:
     
Name:
     
Title:
                     
SEMINOLE GAS COMPANY, L.L.C.
                   
By:
     
Name:
     
Title:
   

 
First Amendment to SES Operating and Maintenance Agreement
 
5

--------------------------------------------------------------------------------

 

 
EXHIBIT E

 
FIRST AMENDMENT
TO
BASE CONTRACT FOR SALE AND PURCHASE OF NATURAL GAS
 
This FIRST AMENDMENT TO BASE CONTRACT FOR SALE AND PURCHASE OF NATURAL GAS (this
“Amendment”) is entered into as of the 10th day of March, 2011, by and between
Seminole Energy Services, L.L.C., an Oklahoma limited liability company (“SES”)
and NGAS Production Co., a Kentucky corporation (formerly known as Daugherty
Petroleum, Inc.) (“NPC”).  Each of the parties executing this Amendment may be
referred to as a “Party” or together as the “Parties.”
 
RECITALS
 
A.  Reference is made to that certain Base Contract for Sale and Purchase of
Natural Gas dated as of July 15, 2009, by and between SES and NPC, as amended
and modified by the Special Provisions for NAESB Base Contract for Sale and
Purchase of Natural Gas (as modified, the “Agreement”) pursuant to which the
Parties agreed to the terms and provisions for the purchase of natural gas.
 
B.  Reference is further made to that certain Arrangement Agreement dated
December 23, 2010, by and between Magnum Hunter Resources Corporation, a
Delaware corporation and NGAS Resources, Inc., a British Columbia corporation
(“Arrangement Agreement”).
 
C.  SES and NPC desire to amend the Agreement as set forth herein.
 
D.  All capitalized terms used herein but not otherwise defined herein shall
have the meanings attributed to them in the Agreement.
 
NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the Parties hereby amend the Agreement and
agree as follows:
 
1.  Certain Definitions.  As used herein, the following words and terms shall
have the meanings indicated:
 
(i)  “Closing” has the meaning set forth in the Arrangement Agreement.
 
(ii)  “Closing Date” means the date on which Closing occurs.
 
(iii)  “Effective Date” means the first day of the month following the date on
which Closing occurs, so long as Closing occurs on or before April 15, 2011.  In
the event Closing occurs after April 15, 2011, the Effective Date shall be the
Closing Date.
 
2.  Amendments.  As of the Effective Date, the Agreement is hereby amended as
follows:
 
First Amendment to Base Contract for Sale and Purchase of Natural Gas
 
1

--------------------------------------------------------------------------------

 
 
(i)  Each and every reference in the Agreement to Daugherty Petroleum, Inc., a
Kentucky corporation (“DPI”) or any reference of similar import or substance
shall be deemed instead to be a reference to NGAS Production Co., a Kentucky
corporation (“NPC”).
 
(ii)  Section 2 of the Base Contract is hereby amended and by amending and
restating the following definition in its entirety to read as follows:
 
“Existing Contracts” means the Gas Gathering Agreement, dated March 14, 2006,
between NGAS Gathering, LLC and Chesapeake Appalachia, L.L.C. and the Gas
Gathering Agreement, dated October 5, 2004, between Duke Energy Gas Services
Corporation and Forexco, Inc.; provided that, Existing Contracts shall not
include any amendments, renewals or new or substitute agreements entered into
with respect to the foregoing agreements.
 
(iii)  Section 2.2 of the Base Contract is hereby amended and restated in its
entirety to read as follows:
 
“Affiliate” shall mean, in relation to any person, any entity controlled,
directly or indirectly, by the person, any entity that controls, directly or
indirectly, the person or any entity directly or indirectly under common control
with the person.  For this purpose, “control” of any entity or person means
ownership of at least 50 percent of the voting power of the person or
entity.  For the avoidance of doubt, the term Affiliate shall include any
partnership, of which NPC or any of its Affiliates is the general partner.
 
(iv)  Section 3.5(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:
 
(a)  Commitment.  Each Day Seller shall make available to Buyer at the Delivery
Points all of Seller’s Daily Deliverability of Gas.  Subject only to Seller’s
reservations below and Buyer’s inability to accept, gather and purchase the full
quantities of Gas produced from the Committed Reserves, Seller exclusively
commits to the performance of this Agreement the Committed Reserves and
represents that the Committed Reserves are not otherwise subject to any purchase
and sale agreement, except as shown on Schedule 3.5.  Seller agrees to cause any
existing or future Affiliates of Seller to be bound by, and to execute and join
as a party, this Agreement.  Seller agrees that this dedication is a covenant
running with the land.  Notwithstanding anything herein to the contrary, during
periods in which Buyer cannot accept, gather and purchase the full quantities of
Gas produced from the Committed Reserves by Seller and Seller’s Affiliates,
Buyer grants Seller and Seller’s Affiliates a temporary release from dedication
all volumes of Gas that Buyer cannot accept, gather and purchase.  Buyer may
cancel the temporary release and resume accepting, gathering and purchasing the
full quantities of Gas produced from the Committed Reserves by Seller and
Seller’s Affiliates by giving at least thirty (30) Days written notice of its
election to do so.
 
First Amendment to Base Contract for Sale and Purchase of Natural Gas
 
2

--------------------------------------------------------------------------------

 
 
2.  Ratification:  Except as amended by this Amendment, all of the terms and
provisions of the Agreement are hereby ratified and affirmed in all respects and
are incorporated herein by reference.
 
3.  Termination.  In the event (a) the Arrangement Agreement is terminated prior
to Closing or (b) Closing has not occurred by April 30, 2011, then,
notwithstanding any other provision hereof, this Amendment shall be void and of
no force and effect, and no Party shall have any obligation or liability
hereunder.
 
4.  Entire Agreement.  The Agreement (and the Exhibits and Schedules thereto),
as amended by this Amendment, constitutes the entire agreement of the parties
with regard to the subject matter hereof and supersedes any prior oral or
written agreements or understandings.
 
5.  Counterparts.  This Amendment may be executed in one or more counterparts
(including faxed or electronic counterparts), all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts hereof have been signed by each of the Parties and delivered to the
other Party.
 
6.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the law of the State of Texas, without regard to such state’s
conflict of laws rules.
 
[Remainder of page intentionally left blank.]
 
First Amendment to Base Contract for Sale and Purchase of Natural Gas
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been signed by or on behalf of each of
the Parties as of the date first above written.
 

 
SEMINOLE ENERGY SERVICES, L.L.C.
                    By:       Name:        Title:                               
NGAS PRODUCTION CO., formerly known as Daugherty Petroleum, Inc.
                    By:       Name:        Title:     

 
 
First Amendment to Base Contract for Sale and Purchase of Natural Gas
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT F-1
 
Attached to and made a part of the Omnibus Agreement between Seminole Energy
Services L.L.C., Seminole
Gas Company, L.L.C., Magnum Hunter Resources Corporation, NGAS Production
Company, NGAS
Gathering II, LLC and NGAS Resources, Inc.
 
Marcellus Gas Processing Plant
 
The Marcellus Gas Processing Plant is a cryogenic natural gas processing plant
with a capacity of 200 million cubic feet per day (MMCFD). Additional features
and equipment associated with such plant is described below as provided by the
contractor constructing the plant, Thomas Russell Co.
 
Provided by Thomas Russell Co.
 
Mechanical Description
 
The equipment which we propose to furnish is described in the attached P & ID's
and Equipment Lists. All heat exchangers, air coolers, and centrifugal pumps are
designed with at least 10 percent safety factor. The equipment will be
skid-mounted to the maximum extent possible for truck transportation.
 
All skids will be completely piped, instrumented and painted to the maximum
extent possible for shop fabrication. Equipment will be manufactured in
accordance with the following codes and standards:
 

 
Pressure Vessels
ASME VIII, Division I
 
Heat Exchangers
ASME VIII, Division I & TEMA C
 
Electrical
API RP 500 A, NEC
 
Piping
ASME B31.3 with 15% Random X-ray
 
Insulation
Thomas Russell Co. Standards
 
Structural Steel
AISC, ASCE 7-95
 
Foundations
ACI 318
 
Painting
Thomas Russell Co. Standards
 
Galvanizing
ASTM A-123

 
Instrumentation & Electrical
 
The instrumentation will include all instruments as shown on the P&IDs and all
will be rated for Class 1, Division II, Grp. C&D. All skid mounted
instrumentation will be installed to the fullest extent possible, with a minimal
amount of field work. It should be noted some instrumentation will be required
to be removed for shipment and then reinstalled in the field.
 
Our bid includes the following manufactures:

 
Control Valves
Fisher
 
Relief Valves
Farris, Consolidated (Dresser),
   
Crosby/Anderson Greenwood
   
Level Transmitters (Displacer)
   
Fisher DLC3010
 
Level Transmitters (Differential)
Foxboro, Rosemount (Hart)
 
Level Gauges
Penberthy (glass)
 
Level Indicators
Magtech (magnetic)
 
Level Switches
S.O.R. / LINC./ Fisher
 
Pressure Indicator
Ashcroft
 
Temperature Indicators
Ashcroft

 
 
 
Marcellus Gas Processing Plant
1

--------------------------------------------------------------------------------

 
 

 
Pressure Switches
United Electric, Neodyne
 
Temperature Switches
United Electric, Neodyne
 
Pressure Transmitters
Foxboro, Rosemount (Hart)
 
Flow Transmitters
Foxboro, Rosemount (Hart)
 
Thermocouples
TMSI
 
Shutdown Valves (ball)
WKM
 
Instrument Manifolds
Anderson Greenwood
 
Instrument Tubing Fittings/Valves
Parker A-LOK
 
Rotameters
Brooks (Emerson)
 
Solenoids
ASCO

 
Provided by Thomas Russell Co.
 
In addition to the items described above, our Process Plant price includes the
following:
 
 
1.
On-skid piping, block valves, and control valves and off-skid tagged instruments
and valves as indicated on the P & ID's. This includes interconnect piping
directly between TRCo skids and our adjacent off-skid equipment.

 
 
2.
Tower internals, filter elements with one spare set and one spare gasket/O-ring
set for each filter.

 
 
3.
Instrumentation as indicated on the P & ID' s, completely wired and piped within
the skid. This includes a 3-valve manifold on transmitter and isolation valves
on instruments and air supply. Allen Bradley Control Logix with Wonderware and
two user work stations.

 
 
4.
Structural steel skids with ladder and platform access to instrumentation which
requires routine maintenance.

 
 
5.
Finish painting in accordance with the specifications. Air coolers are to be
galvanized. Ladders and platforms will be galvanized. [Vendor's off-the-shelf
supplied equipment will be top coated with their standard paint]

 
 
6.
Insulation of on-skid piping and equipment as indicated on the P&IDs. The towers
and mol sieve vessels will not be insulated and will be equipped with lifting
lugs to facilitate field erection. Hot lines will be insulated except for
flanges and valves when heat conservation is required. Other hot lines will be
insulated (excluding flanges and valves) to a height of 7 feet above skid floor
for personnel protection.

 
 
7.
Trial fit of stacked skids and interconnect piping to the extent possible for
shop fabrication and trial fit of ladders platforms.

 
Marcellus Gas Processing Plant
2

--------------------------------------------------------------------------------

 
 
 
8.
Power wire and conduit will be field installed. The on-skid motors will be
complete with "Hand-Off-Auto" control stations. Control wiring will be run to
junction boxes at skid edge.

 
 
9.
Two (2) Plant Data Books, containing material certifications, test reports and
vendor operating/maintenance instructions and five (5) Start-up and Operating
Manuals.

 
 
10.
Two (2) sets of P & ID's.

 
 
11.
Fourteen (14) man-days start-up and operating training assistance. We can
provide additional operator training and start-up assistance for $1,500 per
man-day plus travel and living expenses.






  Marcellus Gas Processing Plant
3

--------------------------------------------------------------------------------

 
 
EXHIBIT F-2


Marcellus Gas Processing Plant Books and Records


 
 
I.  Processing Plant –MHR’s detailed processing model as well as the data
assumptions used to create it.

 
 
a.  Gas Analysis(s)

 
i.  Range of variations in inlet gas stream components

 
ii.  How inlet stream might change w/production changes

 
b.  Plant Capabilities

 
i.  Recoveries, PVR, and operating parameters

 
ii.  Capacity including turn up/turn down capability

 
iii.  Compression

 
1.  Inlet/outlet requirements; initially and for maximum throughput

 
2.  Gas or electric drive

 
3.  Own/lease units; have terms been finalized

 
4.  Fuel usage.

 
c.  Proposed processing contract structure/terms  

 
i.  Fee/POP/Keep whole

 
ii.  Assumptions with respect to third party volumes

 
iii.  Contract recoveries vs. Plant capabilities; does plant owner have the
option to keep whole for this difference?  

 
iv.  Compression cost recoupment (gas/electric)

 
v.  How terms may differ between MHR & third parties.  How these compare to
market

 
d.  OPEX - Detail

 
i.  Operating Personnel

 
ii.  Compression Rental if not purchased

 
e.  Projected maintenance CAPEX

 
f.  Detailed CAPEX Schedule and CAPEX components (Pipe, Installation, ROW, etc)
and cash flows timing.

 
g.  NGL’s

 
i.  Pricing basis of NGLs, Gross to Net

 
ii.  Take-away path and capacity of the route

 
iii.  Adjacent Dominion Plant

 
1.  Any discussions in re joint operation/optimization

 
2.  Available data on Dominion Plant capabilities, capacity, contract structure,
etc.

 
h.  Economic model of processing plant investment



 
II.  Existing Production & Work Overs



 
a.  Current MHR production forecasted out

 
b.  Reserve report for current production

 
i.  Type curves

 
Marcellus Gas Processing Plant 
4

--------------------------------------------------------------------------------

 
 
 
ii.  Detailed Assumptions for LOE (field operating, gathering, compression,
processing)

 
iii.  Assumptions for market pricing – residual natural gas and NGL’s

 
c.  Well work over schedule --Detail on improved production from those work
overs

 
 
III.  Future Production & Development



 
a.  Detailed reserve projections

 
i.  Type curves

 
ii.  Detailed assumptions for LOE (field operating, gathering, compression,
processing)

 
iii.  Assumptions for Market price

 
b.  Forward drilling schedule

 
c.  Rigs Scheduling - how many rigs will be utilized and timing of utilizations
to meet projections (x days to drill + y days to complete = total rig days).  

 
d.  Production forecast driven by drilling schedule

 
 
IV.  Detail of Individual well economics



 
a.  Cash Flow/IRR model

 
b.  Cost to Drill

 
c.  Gas analysis/quality assumptions

 
d.  Detailed assumptions for LOE - Should correlate to reserve
evaluations/reports



 
V.  Joint ownership agreements and joint operating agreements.  



 
VI.  Geology – Marcellus development overview and MHR’s assumptions of regional
development and play expansion; Sharing of information with Seminole’s geologic
consultant

 
 
VII.  Land & leasing position in the MHR (Triad Hunter / Eureka Pipeline) area
of interest and development; MHR & third parties



Marcellus Gas Processing Plant 
5

--------------------------------------------------------------------------------

 


EXHIBIT G
 
Attached to and made a part of the Omnibus Agreement between Seminole Energy
Services
L.L.C., Seminole Gas Company, L.L.C., Magnum Hunter Resources Corporation, NGAS
Production Company, NGAS Gathering II, LLC and NGAS Resources, Inc.

 
CONVEYANCE AND PARTIAL PLANT ASSIGNMENT AND BILL OF SALE
 
This CONVEYANCE AND PARTIAL PLANT ASSIGNMENT AND BILL OF SALE (“Assignment”) is
made as of _________, 2011, and is intended to be effective as of the ___ day of
__________, 2011 (the “Effective Date”), from MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation whose address is 777 Post Oak Blvd., Suite
650, Houston, TX 77056 (“Seller”), to SEMINOLE ENERGY SERVICES L.L.C., an
Oklahoma limited liability company whose address is 1323 E. 71st Street, Suite
300, Tulsa, OK 74136 (“Buyer”).  Seller and Buyer each may be referred to in
this Assignment individually as a “Party” and collectively as the “Parties.”
 
BACKGROUND
 
Pursuant to that certain Omnibus Agreement, dated effective as of __________,
2011, entered into by and among Seller, Buyer, Seminole Gas Company, L.L.C.,
NGAS Production Company, NGAS Gathering II, LLC and NGAS Resources, Inc. (the
“Omnibus Agreement”), Buyer has timely exercised the option to purchase and
acquire an undivided fifty percent (50%) interest in and to the Assets (as
defined below).  Accordingly, Seller has agreed to sell, assign, convey,
transfer and deliver an undivided fifty percent (50%) interest in and to the
Assets to Buyer, and Buyer has agreed to purchase and acquire same from Seller.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:
 
ARTICLE I
ASSIGNMENT


1.1.           Assignment.  For good and valuable consideration as set forth in
the Omnibus Agreement, the receipt and sufficiency of which each Party hereby
acknowledges, Seller has granted, transferred, bargained, sold, conveyed,
assigned and delivered, and does hereby grant, transfer, bargain, convey, and
assign to Buyer an undivided fifty percent (50%) interest in and to the
following (the “Assets”):
 
(a)           that certain gas processing plant more particularly described in
Exhibit “A” attached hereto (the “Plant”), and in and to Seller’s equipment,
machinery, fixtures, and other tangible personal property and improvements used
or held for use primarily in connection with the operation of the Plant; and
 
Conveyance And Partial Plant Assignment And Bill Of Sale
 
1

--------------------------------------------------------------------------------

 
 
(b)           the surface estate only in and to the real property used or held
for use primarily in connection with the Plant, as more particularly described
in Exhibit “B” attached hereto.
 
ARTICLE II
MISCELLANEOUS
 
2.1.           Governing Agreement.  Although this Assignment reflects the
complete and final transfer of an undivided fifty percent (50%) interest in and
to the Assets, this Assignment is expressly made subject to the terms and
provisions of the Omnibus Agreement.  In the event of a conflict between the
terms and provisions of this Assignment and the terms and provisions of the
Omnibus Agreement, the terms and provisions of the Omnibus Agreement shall
govern and control.
 
2.2.           Warranty / Subrogation.  Seller warrants that the interests
conveyed to Buyer in the Assets herein are free and clear of all liens, claims
and encumbrances arising by, through or under Seller, but not otherwise.  Buyer
shall have full rights of substitution and subrogation into fifty percent (50%)
of all warranties previously given or assigned to Seller with respect to the
Assets.  Except as expressly set forth herein, Seller otherwise conveys an
undivided fifty percent (50%) interest in and to the Assets, and Buyer accepts
same, without any warranties, whether express, implied or statutory.
 
2.3.           Assumption.  Buyer hereby assumes and agrees to be bound by an
undivided fifty percent (50%) of all of Seller’s obligations and liabilities
under the contracts and agreements described in Exhibit “C” attached hereto from
and after the date hereof.
 
2.4.           Habendum.  TO HAVE AND TO HOLD the assigned interests in the
Assets, together with all and singular the rights and appurtenances thereto in
any wise belonging, onto Buyer and its successors and assigns forever.
 
2.5.           Further Assurances.  The Parties agree to take all such further
actions and to execute, acknowledge, and deliver all such further documents as
are necessary to more effectively convey, transfer to or vest in Buyer an
undivided fifty percent (50%) interest in and to the Assets or to carry into
effect the intent and purposes of the Omnibus Agreement and this Assignment.
 
2.6.           Successors and Assigns.  The provisions of this Assignment shall
bind and inure to the benefit of Seller and Buyer and their respective
successors and assigns.
 
2.7.           GOVERNING LAW; JURISDICTION AND VENUE.  THIS ASSIGNMENT AND THE
LEGAL RELATIONS BETWEEN SELLER AND BUYER HEREUNDER SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
THE CONFLICTS OF LAW RULES THEREOF.
 
2.8.           Captions.  The captions and article and section numbers in this
Assignment are for convenience only and shall not be considered a part of or
affect the construction or interpretation of any provision of this Assignment.
 
Conveyance And Partial Plant Assignment And Bill Of Sale
 
2

--------------------------------------------------------------------------------

 
 
2.9.           Counterparts.  This Assignment may be executed in one or more
originals, but all of which together shall constitute one and the same
instrument.
 
In Witness Whereof, Seller and Buyer have duly executed this Assignment to be
effective as of the Effective Date first above written.
 
SELLER:
 
MAGNUM HUNTER RESOURCES CORPORATION
 
BUYER:
 
SEMINOLE ENERGY SERVICES L.L.C.
            By:       By:     Name:     Name:   Title:     Title:  

 
 
Conveyance And Partial Plant Assignment And Bill Of Sale
 
3

--------------------------------------------------------------------------------

 

 
STATE OF TEXAS


COUNTY OF HARRIS


BE IT KNOWN, that on this ____ day of ___________, 2011, before me, the
undersigned authority, personally came and appeared ______________ appearing
herein in his capacity as _______________ of Magnum Hunter Resources
Corporation, to me personally known to be the identical person  whose name is
subscribed to the foregoing instrument as the said officer of said corporation,
and declared and acknowledged to me, Notary, that he executed the same on behalf
of said corporation, with full authority of its Board of Directors, and that the
said instrument is the free act and deed of the corporation and was executed for
the uses, purposes and benefits therein expressed.


_____________________________________
Printed Name: _________________________
Notary Public, _________________________


My commission expires:  _______________






STATE OF ______________


COUNTY OF ____________


BE IT KNOWN, that on this ____ day of ___________, 2011, before me, the
undersigned authority, personally came and appeared ______________ appearing
herein in his capacity as _______________ of Seminole Energy Services L.L.C., to
me personally known to be the identical person  whose name is subscribed to the
foregoing instrument as the said officer of said limited liability company, and
declared and acknowledged to me, Notary, that he executed the same on behalf of
said company, with full authority of its management, and that the said
instrument is the free act and deed of the company and was executed for the
uses, purposes and benefits therein expressed.


_____________________________________
Printed Name: _________________________
Notary Public, _________________________


My commission expires:  _______________


Conveyance And Partial Plant Assignment And Bill Of Sale
 
4

--------------------------------------------------------------------------------

 


EXHIBIT “A”


DESCRIPTION OF PLANT
 
 
 
 
 
 
 
 
 
 
Conveyance And Partial Plant Assignment And Bill Of Sale
 
5

--------------------------------------------------------------------------------

 

 
EXHIBIT “B”


DESCRIPTION OF REAL PROPERTY
 
 
 
 
 
 
 
 
 
 
Conveyance And Partial Plant Assignment And Bill Of Sale
 
6

--------------------------------------------------------------------------------

 

 
EXHIBIT “C”


CONTRACTS AND AGREEMENTS
 
 
 
 
 
 
 
 
 
 
 
Conveyance And Partial Plant Assignment And Bill Of Sale
 
7

--------------------------------------------------------------------------------